Order, Supreme Court, New York County (Jay Gold, J.), entered on or about June 11, 1997, which vacated defendant’s guilty plea entered November 21, 1994 and dismissed the superior court information against him, unanimously affirmed.
The record is sufficient to support the court’s dismissal of the superior court information (People v Drake, 61 NY2d 359; People v Reyes, 214 AD2d 233, lv denied 87 NY2d 850). We note, however, that there was no basis for the court to grant its dismissal on the alternative ground of the interest of justice. Concur — Ellerin, P. J., Williams, Tom and Wallach, JJ.